 



April 21, 2004   Exhibit 10.43a

Mr. Burton August, Sr.
AA&L Associates
200 Holleder Parkway
Rochester, NY 14615

     
RE:
  Lease agreement dated July 11, 1984 by and between Charles J. August, Burton
S. August and Sheldon A. Lane (Landlord) and Monro Muffler Brake, Inc. (Tenant)
for premises situate at 806 West Union Street, Newark, NY [MMB #49]

Dear Burt:

Please accept this letter as Monro Muffler / Brake, Inc.’s official notification
of our intent to renew said lease agreement for the final five-year renewal
period commencing on January 1, 2005 and expiring December 31, 2009. The rent
for said renewal period shall be $3,000.00 per month.

Burt, I would like to sit down with you to discuss additional renewal options
for Monro since there are no options available past December 31, 2009.

Please do not hesitate to contact me 647-6400 ext. 384 if you have any questions
relative to the renewal.

Yours truly,

/s/ Thomas M. Aspenleiter

Thomas M. Aspenleiter
VP Real Estate

TMA:mc

 